Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,936,226. Although the claims at issue are not identical, they are not patentably distinct from each other because they merely change the wording of a couple limitations while maintaining the same inventive concept.  Refer to the following table, with respect to claim 1 of the present application and claim 1 of the reference patent:

17/154,185 
10,936,226
Same/Different?
Claim 1. A memory system, comprising:
Claim 1. A memory system, comprising:
Same
a nonvolatile memory; and
a nonvolatile memory; and
Same
a controller electrically connected to the
nonvolatile memory and configured to:
a controller electrically connected to the nonvolatile memory and configured to:
Same
in response to receiving, from a host, a write
request that specifies a first address, encrypt data
using the first address and a first encryption key, and
write the encrypted data to a first location of the
nonvolatile memory that corresponds to the first
address; and
in response to receiving, from a host, a write request that specifies a first physical address, select a first encryption key from a plurality of encryption keys, and encrypt data using the first physical address and the selected first encryption key, and write the encrypted data to a first physical storage location of the nonvolatile memory that is designated by the first physical address; and 
Different
in response to receiving, from the host, a copy
request that specifies the first address and a second
address, the second address being different from the
first address, decrypt the encrypted data using the
first address and the first encryption key, re-encrypt
the decrypted data using the second address and a
second encryption key, and write the re-encrypted data
to a second location of the nonvolatile memory that
corresponds to the second address, the second location
being different from the first location.
when the encrypted data is to be copied from the first physical storage location to a second physical storage location of the nonvolatile memory, decrypt the encrypted data using the first physical address and the first encryption key, select a second encryption key from the plurality of encryption keys, and re-encrypt the decrypted data using the selected second encryption key and a copy destination physical address indicative of the second physical storage location, and write the re-encrypted data to the second physical storage location.
Different


As can be seen, claim 1 of the present application merely rewords the last two limitations of the reference patent, in a slightly broader way.  Therefore claim 1 of the present application would be clearly obvious over the reference patent. A similar analysis may be made between method claim 11 of the present application and method claim 8 of the reference patent. Claims 2-10 and 12-20 included in the statement of rejection but not specifically addressed in the body of the rejecting have inherited the deficiencies of their parent claim and have not resolved the deficiencies. Therefore, they are rejected based on the same rational as applied to parent claims 1 and 11 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136